Citation Nr: 1746873	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for anemia.

3.  Entitlement to an initial rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from June 1982 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The June 2005 rating decision, in relevant part, granted service connection for hypothyroidism (with a rating of 30 percent, effective May 1, 2004) and denied service connection for anemia and CFS.  The Veteran appealed via a February 2006 notice of disagreement.

In July 2017, the Veteran testified at a Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a current diagnosis of CFS. 

2.  The weight of the evidence is against a finding that the Veteran has a current diagnosis of anemia.

3.  The Veteran's service-connected hypothyroidism manifests as fatigue, constipation, concentration and memory impairment (indicative of mental sluggishness), muscular weakness, weight gain, and cold intolerance



CONCLUSIONS OF LAW

1.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

3.  The criteria for a higher initial rating of 60 percent, but not higher, for hypothyroidism have been met.  38  U.S.C.A. § 1155, 5107 (West 2016); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in November 2004, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered. 

The Veteran underwent VA examinations in December 2004 and May 2008.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

1. CFS

The Veteran raised the issue of service connection for CFS in his September 2004 claim.  He indicated that the CFS began in August 2003.

Service treatment records from August 2003 show complaints of increasing fatigue, associated with hypothyroidism.  These also show that the Veteran complained of depressive symptoms one year after his thyroidectomy, adding that he was increasingly lethargic, sleep deprived, and emotional.  An Axis I diagnosis was deferred until thyroid medication was stabilized.  An April 2004 examination for retirement purposes notes the Veteran's history of hypothyroidism and states that he was doing well except for occasional muscle twitching and fatigue.

Notwithstanding, the evidence fails to show a diagnosis of CFS during or after service.  At a December 2004 VA examination, the Veteran reported symptoms of depression, memory loss, fatigue, and sleep disturbance, which he associated with the claimed CFS.  The examiner, however, concluded that the Veteran did not meet the criteria for a diagnosis of CFS, as he did not have both primary criteria or at least six of the ten secondary criteria for CFS.

The Board acknowledges the Veteran's contention that his reported symptoms are manifestations of CFS.  The most probative evidence, however, shows otherwise.  A VA examiner has considered this matter and concluded that the Veteran does not meet the diagnostic criteria for CFS.  Subsequent treatment records are similarly silent for a diagnosis of CFS.  Furthermore, the evidence supports a finding that the Veteran's fatigability is related to his diagnosed hypothyroidism.  See May 2008 VA examination.  Finally, the Board notes that the Veteran is not competent to diagnose CFS or the cause of his symptoms as this requires medical testing and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, the most probative evidence shows that the Veteran does not currently have CFS.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for CFS must be denied.  38 C.F.R. §§ 3.102, 3.303.

2. Anemia

Service treatment records show a diagnosis of anemia in May 1991.  

The evidence, however, fails to show that the Veteran has had anemia during the rating period.  At a December 2004 VA examination, he reported a 15-year history of anemia, which manifested as headaches and easy fatigability.  A CBC, however, was considered to be within normal levels, with a hemoglobin level of 14.7 g/dL and a hematocrit level of 45.5%.  The examiner concluded that the anemia had resolved.  Similarly, subsequent treatment records do not show a finding of anemia.  The Board acknowledges the Veteran's contention that he has anemia.  Unfortunately, the most probative evidence, namely, his treatment records and a VA examination, show otherwise.  Further, the Veteran is not competent to diagnose anemia or the cause of his symptoms as this requires medical testing and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, the most probative evidence shows that the Veteran does not currently have anemia.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for anemia must be denied.  38 C.F.R. §§ 3.102, 3.303.

Increased Rating for Hypothyroidism

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's hypothyroidism is rated as 30 percent disabling under DC 7903.  DC 7903 provides a rating of 10 percent for hypothyroidism manifesting as fatigability or requiring continuous medication for control, a rating of 30 percent for hypothyroidism manifesting as fatigability, constipation, and mental sluggishness; a rating of 60 percent for hypothyroidism manifesting as muscular weakness, mental disturbance, and weight gain; and a rating of 100 percent for hypothyroidism manifesting as cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.

A December 2004 VA examination shows that the Veteran reported fatigability, sleepiness, decreased concentration, and depression.  He also reported cold intolerance, weight gain (from 190 to 205 pounds in a 24-month period), and frequent constipation.  The examiner described the Veteran's debilitating fatigue as severe enough to reduce or impair average daily activity below 50 percent of his pre-illness activity level.

In an email dated January 2006, the Veteran stated that he was still suffering from fatigue, memory loss (short term), cold intolerance, irritability, and weakness.

In an April 2006 letter, the Veteran indicated that his hypothyroidism continued to cause him an enormous amount of fatigue, to the point of affecting his ability to perform his daily job and duties.  He stated that he was constantly drained, both physically and mentally, and that his ability to exercise had diminished.

In an April 2007 statement, the Veteran indicated that he no longer had the strength or energy to exercise and that his strength and desire to work had been adversely affected by his hypothyroidism.  He added that his ability to serve in a supervisory role had been adversely affected by his fatigue and inability to consistently report to work.  He reported cold intolerance, weight gain (from 204 to 224 pounds), sleepiness, constipation, and mental sluggishness. 

A May 2008 examination (performed in South Korea by a private examiner on behalf of VA) shows complaints of fatigability and tiredness (affecting job), normal mental status, occasional muscle twitching, no specific cardiovascular or gastrointestinal symptoms, no symptoms due to pressure, cold intolerance, constipation, and weight gain (about 12kg during 2007).  On physical examination, the Veteran's muscle strength was described as normal.  (The Veteran contends that this specific finding is at odds with what was discussed at the examination; he asserts that the examiner verbally expressed a finding of moderate muscle weakness.  See 04/21/09 VBMS, Iris Inquiry.)  The examiner concluded his report by recommending an increased dosage of Synthroid with psychiatric support.

In an October 2008 statement, the Veteran stated that he could not stay awake for a full-day's work.  He estimated that his work capacity was below 20 percent and his energy level was none.  

At his July 2017 Board hearing, the Veteran reported weight gain, muscle weakness (his legs give out), concentration and memory issues, and chronic fatigue.  He stated that he had taken around six weeks of sick leave during the first half of the year.

Based on the above, the Board finds that the Veteran is entitled to a higher rating of 60 percent.  The evidence shows that the Veteran's hypothyroidism manifests as fatigue, constipation, concentration and memory impairment (indicative of mental sluggishness), muscular weakness, weight gain, and cold intolerance.  These symptoms most closely approximate the criteria for a rating of 60 percent under DC 7903.  38 C.F.R. § 4.119.  They, however, do not warrant a maximum rating of 100 percent, as there is no evidence of cardiovascular involvement and bradycardia.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for CFS is denied.

Service connection for anemia is denied.

A rating of 60 percent for hypothyroidism is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


